T. E. Brennan, J.
(dissenting). I dissent for three reasons.

Procedural Error

In the recent decision of Leitman v State Bar Grievance Board, 387 Mich 596 (1972), this Court held that no right of direct appeal lies to review an administrative dismissal by the Grievance Board of charges against an attorney. This case should have been entitled Schlossberg v State Bar Grievance Board. The existence of charges of professional misconduct against an attorney should not be made public in our Reports until after a public hearing before a hearing panel appointed by the Grievance Board.

Misconstruction or Nonconstruction of Statute.

My Brothers do not even consider the statute under which the appellee was appointed.
The appellee is Chairman of the Michigan Employment Security Appeal Board.
The statute controlling the appointment, qualifications and removal of members of that Board is MCLA 421.35; MSA 17.537. It provides:
"Sec. 35. * * *
"There is hereby created an appeal board of 3 members to be appointed by the governor, with the advice and consent of the senate, for terms of 6 years each, except that a vacancy shall be filled in the same man*403ner as is provided for appointment in the first instance for the unexpired term. If a vacancy shall occur, by virtue of the expiration of the term of a member, such member shall continue in office until his successor has been appointed by the governor and confirmed by the senate. The governor may at any time, after notice and hearing, remove any member for cause. No member of the appeal board shall participate in any case in which he is an interested party. Members of the appeal board shall receive $18,500.00 per year, except that the member designated as chairman shall receive $19,000.00 per year. Each member of the board shall devote full time to the functions of the board. Each member shall, therefore, personally perform the duties of his office during the hours generally worked by other officers and employees of the executive department of the state. Members shall be entitled to actual and necessary expenses incurred in the discharge of their official duties. Such salaries and expenses shall be paid from the administration fund.” (Emphasis added.)
It is noted first of all that members of the Appeal Board are not required to be lawyers. And if members of that Board are considered quasi-judicial Officers for some purposes, it must be remembered that they are primarily administrative officers. They are part of the executive, not the judicial branch of government. They are engaged in the administration of a specific piece of legislation. Hearings before the Appeal Board are not judicial proceedings.
The Employment Security Commission, its referees and Appeal Board are all creatures of statute.
There are four members of the Commission itself. Not more than two are to be members of the same political party. Two members represent employer interests, two members represent employee interests. The Commission makes initial determinations of eligibility for unemployment benefits. The Commission appoints an adequate number of *404impartial referees to hear and decide appeals from redeterminations issued by the Commission.
The statute provides (MCLA 421.33; MSA 17.535) that no referee shall participate in any case in which he shall have a direct or indirect interest.
The Governor, with the advice and consent of the Senate, appoints the members of the Appeal Board. The statutory test of qualification of Appeal Board members is not the balanced bias of commission members, nor the strict impartiality of the referees.
The language "direct or indirect interest” is not applied to board members. Rather, the statute provides that no member of the Appeal Board shall participate in any case in which he is an interested party.
The phrase "interested party” is not defined in the statute. Its meaning, however, should be perfectly clear, as it is used in the statute, because the phrase is repeated in the employment security act many times. In fact, the phrases "interested party”, "interested parties”, and "parties interested” appear no less, than 14 times in sections 421.32 through 421.37, and are used 3 times in section 421.35.
It is perfectly clear that the statute uses "interested party” to describe those persons who have an actual, direct involvement in the proceedings. The "interested parties” are entitled to notices, to hearings, to lodge objections and request review of decisions.
No one has alleged in these proceedings that Mr. O’Rourke ever sat in a case in which he was an interested party.
Thus he sits as a member of the Appeal Board, *405an appointee of the executive branch of government, in full compliance with and in obedience to the statute which creates and defines his office.
Nothing in that statute prohibits him from remaining an active member of the Bar.

Misapplication of Canons of Ethics.

My Brother’s opinion cites two Canons of the new Code of Professional Responsibility as being violated by the appellee. In both cases only the Canon, and not the Disciplinary Rule is quoted. One important goal of the Code was to spell out lawyers’ professional responsibilities in such manner as to permit enforcement consistent with the requirements of due process of law. A code which consisted solely of the broad statements of principles contained in the Canons quoted by my Brother would be subject to attack based upon unconstitutional vagueness.
The purpose, therefore, of the Disciplinary Rules of the Code is to define standards of professional conduct which can be made the basis of discipline, suspension or disbarment.
The Preliminary Statement, published by the American Bar Association’s Special Committee on Evaluation of Ethical Standards, in connection with the Code of Professional Responsibility, sets out the following description of the Canons, the Ethical Considerations and the Disciplinary Rules, the functions of each, and the relationship between them:
"The Canons are statements of axiomatic norms, expressing in general terms the standards of professional conduct expected of lawyers in their relationships with the public, with the legal system, and with *406the legal profession. They embody the general concepts from which the Ethical Considerations and the Disciplinary Rules are derived.
"The Ethical Considerations are aspirational in character and represent the objectives toward which every member of the profession should strive. They constitute a body of principles upon which the lawyer can rely for guidance in many specific situations.
"The Disciplinary Rules, unlike the Ethical Considerations, are mandatory in character. The Disciplinary Rules state the minimum level of conduct below which no lawyer can fall without being subject to disciplinary action. Within the framework of fair trial, the Disciplinary Rules should be uniformly applied to all lawyers, regardless of the nature of their professional activities. The Code makes no attempt to prescribe either disciplinary procedures or penalties for violation of a Disciplinary Rule, nor does it undertake to define standards for civil liability of lawyers for professional conduct. The severity of judgment against one found guilty of violating a Disciplinary Rule should be determined by the character of the offense and the attendant circumstances. An enforcing agency, in applying the Disciplinary Rules, may find interpretive guidance in the basic principles embodied in the Canons and in the objectives reflected in the Ethical Considerations.”
No Disciplinary Rule is cited in connection with my Brother’s reference to Canon 5. None are applicable. All of the Disciplinary Rules under Canon 5 deal with a lawyer’s representation of his clients. None of them deal with a lawyer’s responsibility as a public officer.
The Disciplinary Rules promulgated in connection with Canon 9 are DR 9-101, dealing with the appearance of impropriety, and DR 9-102, dealing with custody of clients’ funds and property. Obviously DR 9-102 is not involved here.
DR 9-101 provides:
*407"DR 9-101 Avoiding Even the Appearance of Impropriety.
"(A) A lawyer shall not accept private employment in a matter upon the merits of which he has acted in a judicial capacity.
"(B) A lawyer shall not accept private employment in a matter in which he had substantial responsibility while he was a public employee.
"(C) A lawyer shall not state or imply that he is able to influence improperly or upon irrelevant grounds any tribunal, legislative body, or public official.”
Paragraphs A and B both use the words " * * * private employment in a matter * * * .”
There has never been any claim that Mr. O’Rourke, ever accepted private employment in any matter in which he had acted in a judicial capacity or in respect to which he has had any responsibility as a public official.
No violation of paragraph DR 9-101(C) has been suggested in these proceedings.
If the new Code of Professional Responsibility is to achieve its laudable purpose, it should be understood and used in accordance with its terms. A formal complaint by the Grievance Board should reference the specific Disciplinary Rule which it claims has been violated.
For this Court to tolerate, much less encourage, the practice of disciplining lawyers for unspecified violations of the general ethical aims of the Canons, without reference to the Disciplinary Rules, is a grave mistake.
One final point. Glass v State Highway Commissioner, 370 Mich 482 (1963), has no application to this case. In Glass v State Highway Commissioner, the appellant was a property owner who challenged the refusal of a highway employee, one Hart, to disqualify himself from certain condemnation proceedings. A proper and timely demand for *408the disqualification was made and refused. The appeal was on review of the determination of necessity for taking the appellant’s lands. This Court reversed and remanded for entry of an order of disqualification.
In Glass we were not considering any punishment of the Highway employee, Hart. The record does not disclose whether he was a lawyer. It is doubtful that he would have been disbarred for his refusal to disqualify himself.
GCR 1963, 405.2 contemplates disqualification of a judge upon motion before another judge, but it nowhere suggests that the disqualified judge is ipso facto guilty of misconduct in office for refusing to disqualify himself.
The proposed discipline of the appellee here, for refusal to disqualify himself, even if that disqualification be mandated by Glass, is the equivalent of suspending a judge from office because he is reversed on appeal.
I would sustain the action of the State Bar Grievance Board.